 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11 DEBRA BAREFIELD,                                             Case No. 1:21-cv-00613 NONE JLT
12                    Plaintiff,                                ORDER TO SHOW CAUSE WHY
                                                                SANCTIONS SHOULD NOT BE
13           v.                                                 IMPOSED FOR THE PLAINTIFF’S
                                                                FAILURE TO PROSECUTE THIS
14 HSBC MORTGAGE SERVICES, INC., et al.,                        ACTION AND TO COMPLY WITH THE
                                                                COURT’S ORDERS; ORDER
15                    Defendants.                               CONTINUING THE MANDATORY
                                                                SCHEDULING CONFERENCE
16

17           The plaintiff, through counsel, initiated this action on April 9, 2021. (Docs. 1, 2) The

18 Clerk of Court issued summonses on April 13, 20211 (Docs. 7-9) The order setting the

19 mandatory scheduling conference reads,

20          The Court is unable to conduct a scheduling conference until defendants have been
            served with the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue
21          service of summons and complaint and dismiss those defendants against whom
            plaintiff(s) will not pursue claims. Plaintiff(s) shall promptly file proofs of service of the
22          summons and complaint so the Court has a record of service. Counsel are referred to
            F.R.Civ.P., Rule 4 regarding the requirement of timely service of the complaint Failure to
23          timely serve the summons and complaint may result in the imposition of sanctions,
            including the dismissal of unserved defendants.
24   (Doc. 10 at 1) The plaintiff has not filed proofs of service, and no defendant has appeared in the
25 action. In the order granting the request of Ms. Barefield’s attorney to withdraw from the case

26 (Doc. 13), the Court made two keys points. First, the Court urged Ms. Barefield to cafeully
27 consider whether she truly wished to proceed in this action. Id. at 1, n. 1. The Court noted,

28
     1 This delay was caused by the failure to pay the filing fee, the failure to file the civil cover sheet and the
     fact that the plaintiff filed two separate complaints. (Docs. 1, 2, 4, 5)
                                                            1
 1          . . . this case bears a striking similarity to litigation Ms. Barefield filed in this Court
            earlier and which were decided against her. See Barefield v. HSBC Holdings, PLC, et al,
 2          Case No.” 1:18-v-527-LJO JLT; Barefield v. HSBC Holdings, PLC et al., Case No. 1;18-
            cv-01442 LJO JLT. The Court urges Ms. Barefield to consider whether a fair reading of
 3          her complaint in conjunction with the previous two she has filed, could lead to the
            reasonable conclusion that this litigation is frivolous and intended for harassment
 4          purposes. If it is frivolous or intended as harassment, she is strongly urged to dismiss it
            now before service of the complaint and is cautioned that Fed.R.Civ.P. 11 may be
 5          invoked to impose sanctions.”
 6 Id.

 7          Second, the Court ordered Ms. Barefield to “serve the summons and complaint upon the

 8 defendants in compliance with Rule 4(m) of the Federal Rules of Civil Procedure,” and also that

 9 “Any request for an extension of time for service shall be filed by noticed motion and supported

10 by good cause.” (Doc. 13 at 4) Though Ms. Barefled indicated that she intended to hire new

11 counsel, more than a month has passed since the Court’s order allowing consel to withdraw, but

12 new consel has not appeared and Ms. Barefield had not filed proofs of service. Her deadline for

13 serving the summonses and complaint is fast approaching. Fed.R.Civ.P. 4(m). Therefore, the

14 Court ORDERS:

15          1.      No later than July 16, 2021, the plaintiff SHALL show cause why sanctions

16 should not be imposed for the failure to prosecute this action and to serve the summons and

17 complaint in a timely fashion as ordered. Alternatively, the plaintiff may file a proof of service

18 demonstrating the summons and complaint has been served or she may file a request for

19 dismissal of the action;

20          2.      The scheduling conference is CONTINUED to August 30, 2021 at 8:30 a.m.

21 Failure to respond may result in the Court recommending dismissal of the action.

22
     IT IS SO ORDERED.
23

24       Dated:    June 30, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28



                                                     2
